GODCHAUX, J.
This appeal was taken by motion and without citation or prayer for citation, at a term of the Court subsequent to that in which the judgment became final below. Appellee moves to dismiss on the ground that the appeal should have been taken by petition, accompanied by actual citation or prayer thérefor.
It is well settled that an appeal should be dismissed under such circumstances.
McCan vs. O’Bierne, 124 La., 989.
Hardy vs. Stevenson, 27 Ann., 95.
It is accordingly ordered that the motion be sustained and that the appeal be dismissed.
Appeal dismissed.